IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00177-CV

R. WAYNE JOHNSON,
                                                            Appellant
v.

STEVE DENNIS AND CAROL SANFORD,
                                                            Appellee


                             From the County Court
                             Navarro County, Texas
                          Trial Court No. C13-22191-CV


                           MEMORANDUM OPINION


      R. Wayne Johnson, a prison inmate, attempts to appeal the trial court’s dismissal

of Johnson’s underlying civil action. Johnson presented an affidavit of indigence for

filing with his notice of appeal. Johnson did not, however, file an affidavit of previous

filings or a certified copy of his inmate account with his notice of appeal as required by

Chapter 14 of the Texas Civil Practice and Remedies Code. TEX. CIV. PRAC. & REM. CODE

ANN. §§ 14.002; 14.004(a) and (c) (West Supp. 2012); 14.006(f) (West 2002). Because

Johnson did not comply with the Chapter 14 affidavit requirements, we dismiss this
appeal as frivolous. Douglas v. Turner, ___ S.W.3d ___, 2013 Tex. App. LEXIS 5747 (Tex.

App.—Waco May 9, 2013, no pet. h.).1

       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208

(West Supp. 2012); § 51.941(a) (West 2005). Under these circumstances, we suspend the

rule and order the Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2.

The write-off of the fees from the accounts receivable of the Court in no way eliminates

or reduces the fees owed.




                                               TOM GRAY
                                               Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed June 13, 2013
[CV06]




1This Court is very familiar with Johnson. See Johnson v. Peeples, ___ S.W.3d ___, 2013 Tex. App. LEXIS
4081 (Tex. App.—Waco Mar. 28, 2013, no pet. h.).

We also note that Johnson is on the list of vexatious litigants maintained by the Office of Court
Administration. See http://www.txcourts.gov/oca/vexatiouslitigants.asp.

Johnson v. Dennis                                                                               Page 2